Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Biondi et al (2001/0004893) in fig 1 discloses a breathing circuit (41) (pneumatic system using a patient circuit) (para [0032]) provided with a patient interface (21) (flexible tubing is configured to attach to a patient, and therefore the distal end of the flexible tubing is configured as an interface to attach to a patient) (para [0030]), the breathing circuit (41) being configured to provide an inspiratory patient gas mixture to the patient interface (21) (pneumatic system (41) controls gas flow and pressure in the patient’s airway (para [0032]), which is delivered to a patient via the patient interface (21) (para [0030])); a control unit (12) (display controller including a processor) configured to control operation of the breathing apparatus (display controller processor (22) is configured to receive input information, validate the input, and create a therapy control structure for controlling an operation of the breathing apparatus) (para [0034]) based on at least a first input value and a second input value (ventilator control system (10) includes a control setting slider (34) to change one or more breath parameter settings) (para [0040]); a graphical user interface (24) (display) connected to the control unit (14) (para [0033]), wherein the control unit (14) is configured to display a visual output on the graphical user interface including values of the first input value and values of the second input value (as shown in fig 7, left side of screen displays a list of available control settings) (para [0050]), Table 1, paras [0060]-[0062]); and an input unit (26) (input device) configured to set the first input value and to set the second input value (clinician (16) enters target values into the system (10) by way of the input device (26)) (para [0030]); and Phelan (7,242,403) teaches a graphical display of multiple .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785